 



Exhibit 10.63
Form of Performance Share Agreement

-27-



--------------------------------------------------------------------------------



 



PCTEL, INC.
1997 STOCK PLAN
PERFORMANCE SHARE AGREEMENT
     This Performance Share Agreement (the “Agreement”), dated August ___, 2007,
is effective as of March 16, 2007 (the “Date of Grant”), between PCTEL, INC.
(hereinafter called the “Company”) and
                                                             (hereinafter called
the “Participant”). This Agreement is intended to memorialize the authorization
by the Company’s board of directors made on the Date of Grant of the incentive
provided for herein. Unless otherwise defined herein, the terms defined in the
amended and restated 1997 Stock Plan (the “Plan”) will have the same defined
meanings in this Agreement.
     1. Award Grant. Subject to the terms and conditions set forth herein, the
Company has awarded to Participant as of the Date of Grant a target number of
                     Performance Shares under the Plan. The performance goals
for the stock grant consist of (i) targeted annual revenue growth of the Company
and (ii) targeted annual pro forma net income growth of the Company, subject to
these and other explanatory terms and conditions as have been adopted and
approved by the Board of Directors on the Date of Grant and communicated in
writing to Participant (the “Performance Share Award Program”). The performance
period for achieving these goals is the four-year fiscal period beginning
January 1, 2007 and ending December 31, 2010 (the “Performance Period”), with
performance determinations upon the completion of each year within the
Performance Period, and for the entire four years within the Performance Period,
in accordance with the Performance Share Award Program. Depending on the level
of achievement, the actual number of Performance Shares to be awarded may be
increased or decreased from the targeted amount. The maximum number of
Performance Shares that may be awarded to Participant based on the
overachievement of the performance goals is                     .
     2. Obligation to Pay. Each Performance Share represents the right to
receive one share to the extent it is earned in accordance with the Performance
Share Award Program. Unless and until the Performance Shares are earned in the
manner set forth in the Performance Share Award Program, Participant will have
no right to payment of such Performance Shares. Prior to actual payment of any
earned Performance Shares, such Performance Shares will represent an unsecured
obligation.
     Notwithstanding the foregoing provisions of this Section 2, in the event
the Company (or the Subsidiary employing Participant) terminates Participant as
a Service Provider without “Cause” or Participant voluntarily resigns for “Good
Reason”, or Participant ceases to be a Service Provider as the result of
Participant’s death or “Disability”, the Performance Shares shall vest in
accordance with the terms of Participant’s Employment Agreement with the
Company. The definitions used in this paragraph shall have the meanings given
them in such agreement, as may be modified from time to time.
     In addition, notwithstanding the foregoing provisions of this Section 2, in
the event of a Change in Control that occurs during the Performance Period while
Participant is a Service Provider, the Performance Shares will vest in
accordance with the terms of Participant’s Management Retention Agreement with
the Company.
     Subject to the foregoing acceleration provisions and any such provisions
set forth in the Plan, in the event Participant ceases to be a Service Provider
for any or no reason before Participant earns and vests the Performance Shares
pursuant to this Agreement, the award of Performance Shares and Participant’s
right to acquire any Performance Shares hereunder will immediately terminate.
     3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Performance Shares at any time, subject to the terms of the Plan. If so
accelerated, such Performance Shares will be considered as having vested as of
the date specified by the Administrator. If the Administrator, in its
discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Performance Shares, the payment of such accelerated
Performance Shares nevertheless shall be made at the same time or times as if
such Performance Shares had vested in accordance with the vesting schedule set
forth in Section 1 herein and the Performance Share Award Program (whether or
not Participant remains employed by the

-28-



--------------------------------------------------------------------------------



 



Company or by one of its Subsidiaries as of such date(s)), unless an earlier
payment date, in the judgment of the Administrator, would not cause Participant
to incur an additional tax under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the final regulations and any other guidance
promulgated thereunder (“Section 409A”).
     4. Payment after Earning. Any Performance Shares that are earned or are
deemed earned in accordance with the Performance Share Award Program will be
paid to Participant (or in the event of Participant’s death, to his or her
estate) in whole Performance Shares, subject to Participant satisfying any
applicable tax withholding obligations as set forth in Section 9. Participant
will not be required to make any additional monetary payment (other than
applicable tax withholding, if any) upon settlement of the award.
     5. Payments after Death. Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
     6. Section 409A. Notwithstanding anything to the contrary in this
Agreement, if Participant is a “specified employee” within the meaning of
Section 409A at the time of his termination, and the Performance Shares payable
to Participant, if any, pursuant to this Agreement, when considered together
with any other severance payments or separation benefits which may be considered
deferred compensation under Section 409A (together, the “Deferred Compensation
Separation Benefits”) will not and could not under any circumstances, regardless
of when such termination occurs, be paid in full by the fifteenth day of the
third month of the Company’s fiscal year following Participant’s termination,
then only that portion of the Deferred Compensation Separation Benefits which do
not exceed the Section 409A Limit (as defined below) may be made within the
first six (6) months following Participant’s termination of employment in
accordance with the payment schedule applicable to each such payment or benefit.
For these purposes, each severance payment is hereby designated as a separate
payment and will not collectively be treated as a single payment. Any portion of
the Deferred Compensation Separation Benefits in excess of the Section 409A
Limit shall accrue and, to the extent such portion of the Deferred Compensation
Separation Benefits would otherwise have been payable within the first six
(6) months following Participant’s termination of employment, will become
payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Participant’s termination of
employment. All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit.
     This provision is intended to comply with the requirements of Section 409A
so that none of the Performance Shares to be provided hereunder will be subject
to the additional tax imposed under Section 409A, and any ambiguities herein
will be interpreted to so comply. The Company and Participant agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Participant under Section 409A.
     For purposes of this Agreement, “Section 409A Limit” shall mean the lesser
of two (2) times: (i) Participant’s annualized compensation based upon the
annual rate of pay paid to Participant during the Company’s taxable year
preceding the Company’s taxable year of Participant’s termination of employment
as determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any
Internal Revenue Service guidance issued with respect thereto; or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Participant’s employment is
terminated.
     7. Rights as Stockholder. Except as set forth in Section 5, neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Performance Shares deliverable hereunder, unless and until certificates
representing the Performance Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant.
     8. Effect on Employment. Participant acknowledges and agrees that the
earning and vesting of Performance Shares pursuant to Section 2 hereof is
accomplished only by the achievement of the goals and Participant’s

-29-



--------------------------------------------------------------------------------



 



continuing to be a Service Provider through the applicable Performance Period
(and not through the act of being hired or acquiring Performance Shares
hereunder). Participant further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the earning and vesting provisions set
forth herein do not constitute an express or implied promise of Participant
continuing to be a Service Provider for any period, or at all, and will not
interfere with the Participant’s right or the right of the Company (or the
Affiliate employing Participant) to terminate Participant as a Service Provider
at any time, with or without cause.
     9. Tax Withholding. Notwithstanding any contrary provision of this
Agreement, no certificate representing Performance Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Performance Shares so issuable. All income, employment and
other taxes related to the Performance Share Award and any Performance Shares
delivered in payment thereof are the sole responsibility of Participant. The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Participant to satisfy such tax
withholding obligation, in whole or in part by one or more of the following
(without limitation): (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Performance Shares having a Fair Market Value equal to the
amount required to be withheld, (c) delivering to the Company already vested and
owned Performance Shares having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such Performance Shares
otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Performance Shares otherwise are scheduled
to vest pursuant to Section 2, Participant will permanently forfeit such
Performance Shares and the Performance Shares will be returned to the Company at
no cost to the Company.
     10. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Performance Shares upon any securities exchange or under
any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Performance Shares to Participant (or his estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Performance Shares will violate federal securities laws or other applicable
laws, the Company will defer delivery until the earliest date at which the
Company reasonably anticipates that the delivery of Performance Shares will no
longer cause such violation. The Company will make all reasonable efforts to
meet the requirements of any such state or federal law or securities exchange
and to obtain any such consent or approval of any such governmental authority.
     11. Restrictions on Sale of Securities. Subject to Section 10, the
Performance Shares awarded under this Agreement will be registered under the
federal securities laws and will be freely tradable upon receipt. However,
Participant’s subsequent sale of the Performance Shares will be subject to any
market blackout-period that may be imposed by the Company and must comply with
the Company’s insider trading policies, and any other applicable securities
laws.
     12. Successors. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
     13. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of its General
Counsel at PCTEL, Inc., 8725 West Higgins Road Suite 400, Chicago, IL 60631, or
at such other address as the Company may hereafter designate in writing.
     14. Transferability. Except to the limited extent provided in Section 5,
this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or

-30-



--------------------------------------------------------------------------------



 



upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
     15. Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern, unless otherwise provided in Participant’s Employment Agreement or
Management Retention Agreement.
     16. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Performance Shares have been earned
and vested). All actions taken and all interpretations and determinations made
by the Administrator in good faith will be final and binding upon Participant,
the Company and all other interested persons. No member of the Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.
     17. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Performance Shares awarded under the Plan or
future Performance Shares that may be awarded under the Plan by electronic means
or request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
     18. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     19. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     20. Entire Agreement. This Agreement constitutes the entire understanding
of the parties on the subjects covered. The Participant expressly warrants that
he or she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein.
     21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.
     22. Amendment, Suspension or Termination of the Plan. By accepting this
award, the Participant expressly warrants that he or she has received a right to
purchase stock under the Plan, and has received, read and understood a
description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended or terminated by the
Company at any time.
     23. Governing Law. This Agreement shall be governed by the laws of the
State of Illinois, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this award of
Performance Shares or this Agreement, the parties hereby submit to and consent
to the jurisdiction of the State of Illinois, and agree that such litigation
shall be conducted in the courts of Cook County, Illinois, or the federal courts
for the United States located in or around Cook County, Illinois, and no other
courts, where this award of Performance Shares is made and/or to be performed.
     IN WITNESS WHEREOF, the parties have signed this Agreement effective as of
the date and year indicated above.

-31-



--------------------------------------------------------------------------------



 



                          PCTEL, INC.    
 
               
 
      By:        
 
         
 
  Chief Financial Officer    
 
               
ACCEPTED
               
 
               
 
       Participant            
 
                PRINT NAME:            
 
               
DATE:
               
 
               

-32-